     Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 1 of 34




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION


ACCELERON, LLC,
                                      Civil Action File No.
              Plaintiff,
     v.                               1:12-CV-04123-TCB

DELL, INC.,

     Defendant.


      ACCELERON’S RESPONSE IN OPPOSITION TO DELL’S
       MOTION FOR PARTIAL SUMMARY JUDGMENT OF
       NO PRE-SUIT DAMAGES AND NON-INFRINGEMENT
Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 2 of 34
Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 3 of 34




5.3.   Evidence Shows that the Accused Products Infringe Claim 24 ..........23

5.4.   Acceleron’s Has Presented Evidence to Support Infringement of Four
       of Its Doctrine of Equivalents Theories ..............................................24




                                         iii
         Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 4 of 34




                                 TABLE OF AUTHORITIES

CASES
Am. Tech. Ceramics Corp. v. Presidio Components, Inc.,
 No. 14-CV-6544,
 2018 U.S. Dist. LEXIS 51444 (E.D.N.Y. Mar. 27, 2018) .....................................1

Arctic Cat Inc. v. Bombardier Rec. Prods.,
  876 F.3d 1350 (Fed. Cir. 2017) ..............................................................................2

Finjan, Inc. v. Secure Computing Corp.,
  626 F.3d 1197 (Fed. Cir. 2010) ..................................................................... 13, 20

Hewlett-Packard Co. v. Acceleron LLC,
 587 F.3d 1358 (Fed. Cir. 2009) ..............................................................................4

In re Elonex Phase II Power Mgmt. Litig.,
  Lead C.A. No.: 01-082 GMS,
  2002 U.S. Dist. LEXIS 2591 (D. Del. Feb. 20, 2002) ...........................................1

Intendis GMBH v. Glenmark Pharm. Inc., USA,
  822 F.3d 1355 (Fed. Cir. 2016) ............................................................................18

Interactive Pictures Corp. v. Infinite Pictures, Inc.,
  274 F.3d 1371 (Fed. Cir. 2001) ............................................................................16

Interface, Inc. v. J&J Indus.,
  No. 4:13-cv-47-WSD,
  2013 U.S. Dist. LEXIS 158609 (N.D. Ga. Nov. 5, 2013) ....................................17

Jang v. Bos. Sci. Corp.,
  872 F.3d 1275 (Fed. Cir. 2017) ............................................................................19

Mylan Institutional LLC v. Aurobindo Pharma Ltd.,
 No. 2:16-CV-00491-RWS-RSP,
 2016 U.S. Dist. LEXIS 180551 (E.D. Tex. Nov. 19, 2016).................................18

SciMed Life Sys. v. Advanced Cardiovascular Sys.,
  242 F.3d 1337 (Fed. Cir. 2001) ............................................................................15

                                                      iv
          Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 5 of 34




SRI Int'l, Inc. v. Advanced Tech. Labs., Inc.,
  127 F.3d 1462 (Fed. Cir. 1997) ..............................................................................5

Texas Digital Sys., Inc. v. Telegenix, Inc.,
  308 F.3d 1193 (Fed. Cir. 2002) ..............................................................................1

WiAV Sols. LLC v. Motorola, Inc.,
 732 F. Supp. 2d 634 (E.D. Va. 2010) .....................................................................1

STATUTES
28 U.S.C. § 2201 ........................................................................................................4

35 U.S.C. § 287 ......................................................................................................3, 4




                                                            v
      Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 6 of 34




                          TABLE OF EXHIBITS

Ex. A – U.S. Patent No. 6,948,021

Ex. B – Acceleron’s Reponses to Dell’s Statement of Material Facts– unredacted
        version filed under seal

   Ex. B-1 – VRTX Reference Document at Dell-ACC-0004020 (also at Doc.
            264.5 & 270-1) – filed under seal

   Ex. B-2 – Rule 30(b)(6) Deposition Transcript of Dell by Designee, Shawn Dube
              (Feb. 25, 2019) – filed under seal

   Ex. B-3 – Rousset II Deposition Transcript (April 17, 2019) – filed under seal

   Ex. B-4 – September 14, 2007 Letter from Acceleron to Hewlett Packard Co.

   Ex. B-5 – October 5, 2007 Letter from Acceleron to Hewlett Packard Co.

   Ex. B-6 – Deposition Transcript of Dr. Robert Horst, PhD

   Ex. B-7 – Chassis Management Power Control Specification – filed under seal

   Ex. B-8 – Excerpts of the IPMI v2.0 Specification

   Ex. B-9 – Declaration of Wesley A. Roberts

   Ex. B-10 – Infringement Contentions for 1855/1955 – filed under seal

Ex. C – Acceleron’s Statement of Additional Material Facts – unredacted version
        filed under seal
   Ex. C-1 – Rule 30(b)(6) Deposition Transcript of Dell by Designee, Michael
             Brown (Feb. 18, 2019) – filed under seal




                                       vi
       Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 7 of 34




1.    A CCELERON      IS   E NTITLED   TO   P RE -S UIT D AMAGES

      1.1.   Acceleron is entitled to damages from six-years prior to the filing
             of the complaint until November 11, 2009, regardless.
      Dell does not contend that Acceleron had any products practicing the ’021

Patent, or any licensees authorized to practice the ’021 Patent, prior to November

11, 2009. The weight of authority holds that “[t]he [marking] statute is only triggered

when articles that practice a patent are actually sold into the marketplace, and does

not limit damages where a patent holder (or licensee) does not actually sell products

practicing the relevant patent into the marketplace.” Am. Tech. Ceramics Corp. v.

Presidio Components, Inc., No. 14-CV-6544, 2018 U.S. Dist. LEXIS 51444, at *12

(E.D.N.Y. Mar. 27, 2018) (citing Texas Digital Sys., Inc. v. Telegenix, Inc., 308 F.3d

1193, 1220 (Fed. Cir. 2002)). Accordingly, “a patentee is not precluded from col-

lecting damages for a period in which marking was not required even if the require-

ments of the marking statute were later triggered and the patentee failed to comply.

This conclusion is most consistent with the purpose of the statute.” WiAV Sols. LLC

v. Motorola, Inc., 732 F. Supp. 2d 634, 639-40 (E.D. Va. 2010); see also In re Elonex

Phase II Power Mgmt. Litig., Lead C.A. No.: 01-082 GMS, 2002 U.S. Dist. LEXIS

2591, at *10 (D. Del. Feb. 20, 2002) (“The court concludes that, if the patentee or

its licensee neither sells, nor manufactures, the patented product, Section 287(a)’s




                                            1
         Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 8 of 34




notice provisions do not apply.”). Accordingly, there can be no limitation of dam-

ages prior to November 11, 2009. 1

        1.2.   Dell has not asserted that          or any other entity has an
               unmarked product that practices the ’021 Patent.
        While Dell claims that Acceleron previously accused a             product of in-

fringement, Dell does not affirmatively assert that any            product practices the

’021 Patent. See Dell’s SUMF, F5-F6. Accordingly, Dell has failed to meet its bur-

den of identifying an unmarked product that practices the ’021 Patent. See Arctic

Cat Inc. v. Bombardier Rec. Prods., 876 F.3d 1350, 1368 (Fed. Cir. 2017) (“The

alleged infringer need only put the patentee on notice that he or his authorized licen-

sees sold specific unmarked products which the alleged infringer believes practice

the patent.”2).

        Additionally, the agreement between Acceleron and               requires

to make a “good faith judgment” and “mark all products which would otherwise

infringe the ’021 patent . . . .” Doc. 264-23, § 12.5. Accordingly, to the extent that



1
  The single case Dell cites in a footnote reaching the opposite conclusion fails to
address the weight of authority holding otherwise, including the Federal Circuit case
relied on by Am. Tech. Ceramics Corp. The perfunctory reasoning in Adrea, LLC v.
Barnes & Noble, Inc., is therefore unconvincing. No. 13-cv-4137, 2015 U.S. Dist.
LEXIS 100312, at *7 (S.D.N.Y. July 23, 2015).
2
    Emphases in this response are added, unless noted otherwise.


                                          2
       Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 9 of 34




       has not marked a product,           is required to have made a good faith de-

termination that the product does not practice the ’021 Patent. As Dell does not al-

lege that there is a licensed        product that practices the ’021 Patent (or that

       breached the agreement), Dell has failed to establish that § 287 limits pre-

suit damages. See In re NeuroGrafix (’360) Patent Litigation, Case No. 1-13-md-

02432 (Stearns, J.) (Minute Entry August 1, 2016) (“Because defendants have not

met their burden of production in showing that there are licensed products practicing

the patented technology that should be marked, their motion for summary judgment

on this ground will be denied.”).

      1.3.   Dell received actual notice of its infringement of the ’021 Patent.
      Actual notice of infringement is a substitute for constructive notice by mark-

ing. 35 U.S.C. § 287. Dell argues that the two separate letters it received from Ac-

celeron in 2007 regarding the ’021 Patent and Dell’s blade server products are in-

sufficient to constitute actual notice under § 287. Doc. 287 at 4-7. However, the

Federal Circuit has already considered nearly identical letters from Acceleron and

determined they were sufficient to create an “actual case or controversy” such that

declaratory judgment jurisdiction was appropriate. Because the threshold to create

an “actual case or controversy” is lower than the threshold to provide actual notice

of infringement, Acceleron’s letters to Dell satisfy the actual notice requirement.



                                          3
      Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 10 of 34




      “In patent cases, declaratory judgment jurisdiction exists where a patentee as-

serts rights under a patent based on certain identified ongoing or planned activity of

another party, and where that party contends that it has the right to engage in the

accused activity without license.” Hewlett-Packard Co. v. Acceleron LLC, 587 F.3d

1358, 1361 (Fed. Cir. 2009) (“HP”) (quotation omitted). In HP, Acceleron sent HP

two letters that are nearly identical in content to the letters it sent Dell. Compare id.

at 1361-62 (Exs. B-4 & 5) with Docs. 264-35 & 36. The Federal Circuit held that

under “the totality of the circumstances, . . . it was not unreasonable for HP to inter-

pret Acceleron's letters as implicitly asserting its rights under the ’021 patent.” HP,

587 F.3d at 1363. The Federal Circuit concluded that the objective facts showed that

“Acceleron took the affirmative step of twice contacting HP directly, making an im-

plied assertion of its rights under the ’021 patent against HP's Blade Server products,

and HP disagreed.” Id. at 1364.

      Here, Acceleron made the same implied assertion of actual infringement

against Dell with respect to Dell’s blade server products. See Docs. 264-35 & 36.

Because the Federal Circuit has already found that Acceleron’s implied assertion of

HP’s infringement was sufficient to constitute an “actual case or controversy” under

28 U.S.C. § 2201, Acceleron’s implied assertion of Dell’s infringement is sufficient

to satisfy the lower actual notice requirement of 35 U.S.C. § 287. Cf. SRI Int'l, Inc.


                                           4
      Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 11 of 34




v. Advanced Tech. Labs., Inc., 127 F.3d 1462, 1469-70 (Fed. Cir. 1997) (“Actual

notice may be achieved without creating a case of actual controversy in terms of 28

U.S.C. § 2201.”). Therefore, Dell’s motion should be denied as to this issue.

2.    T HE   A CCUSED    “M ICROCONTROLLER                     M ODULES ”        A RE
      C ONFIGURED TO “P OLL THE CPU M ODULE ”
      Dell’s characterizations of the Court’s Claim Construction Order, the Special

Master’s Report & Recommendation on Claim Construction, and the manner in

which the microcontroller modules3 of the Accused Products actively gather infor-

mation are inaccurate. The Court and Special Master adopted Acceleron’s proposed

construction of “poll(s)” as meaning simply “actively gathers information” without

limitation on the way that the active gathering must be initiated or whether it is pre-

cluded from following any type of event. Doc. 182 at 36; Doc. 119 at 42. Dell’s

portrayal of the polling by the DRAC/MCs and CMCs as “interrupt-driven” and

“query-based” conflates the polling performed by the accused microcontroller mod-

ules with interrupts and “queries” in a transparent attempt to manufacture a non-

infringement argument.

      2.1.   A poll that occurs                                    .
      In construing “polls” as “actively gathers information,” the Court noted that


3
 The accused microcontroller modules include the “CMC” modules of the M1000e,
VRTX, and FX2 products and the “DRAC/MC” modules of the 1855 products.


                                          5
      Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 12 of 34




“the Special Master . . . concluded that a person of ordinary skill in the art would not

believe that polls also encompassed . . . interrupts.” Doc. 193 at 1-2. An interrupt, as

explained by Dell’s expert from the IPR, “is where the [CPU] module itself forces

the information to be sent to the receiving [microcontroller] module as opposed to

the [microcontroller] module requesting it and polling for the information.” Ex. B-6

at 128:4-11. At the Markman hearing, Dell provided an animated slide (shown to the

right) depicting an interrupt, in which a CPU module communicates an interrupt

(information saying “Hello, I’m over-

heated”) to the microcontroller module

without the microcontroller module request-

ing the information. See Doc. 264-4, Rebut-

tal Infringement Report, at ¶ 171 (annotated

excerpts of Dell’s demonstrative).

      Importantly, the Court and the Special Master did not find that instances of

polling that occur after an interrupt (i.e., what Dell calls “interrupt-driven commu-

nications”) are excluded from the Court’s construction. Doc. 119 at 40-42 (Report

and Recommendation); Doc. 182 at 34-36 (Claim Construction Order). Dell’s asser-

tion that a poll cannot follow an interrupt and that “interrupt-driven communica-

tions” are excluded are misinterpretations of the Court’s Claim Construction Order.


                                           6
      Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 13 of 34




      Knowing that its “interrupt-driven communications” argument is not persua-

sive, Dell further argues that

                                                        . But Dell’s argument is con-

tradicted by the evidence of record. For example, Dell’s Rule 30(b)(6) designee re-

peatedly and consistently testified that

                                                                 . See, e.g., Doc. 263-

28 at 87:11-14 (“

                                               ”), 84:19-22 (“

                                                     ”), 85:24-86:1 (“



                                                                             ”). Dell’s

engineer, Babu Chandrasekhar, also testified that

                                                     . Doc. 263-19 at 223:14-17 (“




                                                                  ”).

      Additionally, Dell’s own documentation confirms that

                                       . For example, Dell documentation states that




                                           7
      Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 14 of 34




                                          ” Doc. 263-30, IPMI Interface for IMC, at

DELL-ACC-00007089. Furthermore, a document that



                                                                                  ” Doc.

263-31, Shifty Bus Specification, at DELL-ACC-00217311. Similarly, Dell’s



                                                  ” Doc. 264-44 at DELL-ACC-SRC-

00103, ll. 1033.

      Additionally, Dell’s own technical expert acknowledges in his non-infringe-

ment report that                                                      . For example, Dr.

Michalson’s non-infringement report states that “

                                                                                      ”

Doc. 264-3 at ¶ 367. Dell’s expert further states: “



                                                           ” Id. By definition,

                                                       .

      Furthermore, Dell has already admitted in responses to Requests for Admis-

sion and through the testimony of its Rule 30(b)(6) designee that




                                           8
      Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 15 of 34




          . Specifically, when Dell’s Rule 30(b)(6) designee was asked why Dell ad-

mitted in responses to Requests for Admission that



                                                                   . Doc. 263-28 at

36:23-37:2, 37:18-38:1, 38:18-24, 46:18-47:20, 49:12-22, 50:11-19; see Doc. 262-

40 at RFAs 224-25 (

    ). Because Dell’s Rule 30(b)(6) designee testified that



                                                         . Doc. 263-28 at 80:19-81:9.

      Dell alleges that Acceleron’s technical expert “

                                      ” and that “

                                          ” Doc. 267 at 17. Acceleron’s expert never

made such a statement, and the citations Dell provides do not support Dell’s asser-

tion. See Doc. 260-80 at 224:13-225:9. Instead, the report of Acceleron’s expert un-

equivocally states: “

                          .” Doc. 264-2, Initial Infringement Report, at ¶ 302 (em-

phasis in original). Thus, Dell’s characterization of Mr. Puntam’s opinions is inac-

curate.


                                          9
      Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 16 of 34




      Finally, Dell fails to mention the important fact that that




                                                                       . Doc. 264-3,

Non-infringement Report, at ¶ 349; Doc. 264-4, Infringement Report, at ¶ 198; Doc.

263-31,                      , at DELL-ACC-00217311. The fact that



                                              . Id.

      2.2.   What Dell calls “query-based communications”                  are   not
             “queries”—they are acts of polling.
      At the technology tutorial and Markman hearing, Dell argued that a “query”

is one of three “modalities of getting information” and defined a “query” as “some

external force”—not the microcontroller module—requesting information. Doc.

105-1 at 200:17-18.4 To illustrate Dell’s definition of a “query,” Dell presented an




4
  As shown by the testimony of Dell’s technical expert, Dell’s Rule 30(b) designee,
and Acceleron’s technical expert, Dell’s definition of “query” during claim construc-
tion is actually much different than what this word actually means in the computer
industry. See Doc. 106-2 at 150:11-13 (Michalson testifying: “
                                          ”); Doc. 263-28 at 52:11-54:5; Doc. 264-4
at ¶¶ 174-78.


                                         10
      Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 17 of 34




animated slide, shown to the right, depicting a user terminal (the “external force”)

transmitting a “query” (“What is the

Processor Temp?”) to a microcontroller

module, which then relays the request

to a CPU module. See Doc. 264-4, Re-

buttal Infringement Report, at ¶ 173

(excerpts of Dell’s presentation).

      Now, Dell seeks to re-define a “query” to cover the situation where

                                                                             . Doc.

267-1 at 17. As explained by Acceleron’s technical expert, what Dell calls



                                                   . Doc. 264-4, Rebuttal Infringe-

ment Report, at ¶¶ 177, 179, 181-82. Additionally, Dell’s argument that “




                                                  ” Ex. B-7,

                              , at DELL-ACC-00126141. Thus, Dell’s argument is

contradicted by the evidence in this case.


                                         11
      Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 18 of 34




      2.3.     The CMCs poll the CPU modules to                                .
      Dell’s expert acknowledges that



             . Doc. 264-3 at ¶ 362. Dell argues, however, that “

                                                                    . Doc. 267 at 18.

However, Dell’s argument is contrary to the IPMI specification, which explains



                                                                       ” Doc. 263-34

at HPE08029. Dell’s Rule 30(b)(6) designee also testified that t

                                                              . Doc. 263-28 at 114:16-

24. Furthermore, the




               . Doc. 264-48 at DELL-ACC-SRC-00218, l. 411. Therefore, Dell’s ar-

gument that the CMCs do not poll the CPU modules to

                                     .

      2.4.     The accused microcontroller modules are configured to
                                                                  .
      Dell argues that “neither the CMC nor the DRAC/MC send the accused


                                           12
      Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 19 of 34




                                                 .” Doc. 267 at 19. However, Dell’s

argument fails to apply the Court’s claim construction of the phrase “wherein the

dedicated ethernet path . . . provides the microcontroller module with a connection

to remotely poll the CPU module . . .,” which is “the microcontroller module being

configured for remote polling via a communication path.” Doc. 182 at 30. Under the

Court’s construction, the actual sending of                is unnecessary, as long as

the accused microcontroller module is configured to send                . See Finjan,

Inc. v. Secure Computing Corp., 626 F.3d 1197, 1205 (Fed. Cir. 2010) (explaining

that “software for performing the claimed functions existed in the products when

sold—in the same way that an automobile engine for propulsion exists in a car even

when the car is turned off”).

      Dell’s documentation for the CMC’s firmware states

                         ” Doc. 263-30, IPMI Interface, at DELL-ACC-00007093.

Version 2.0 of the IPMI specification includes                                      .

Ex. B-8 at DELL-ACC-00034896. Additionally, Dell’s documentation for the 1855

product states that

                                Doc. 264-21,                       , at DELL-ACC-

00291826; see Doc. 263-34, IPMI v1.0, at HPE08048 (


                                        13
       Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 20 of 34




                                               ). Therefore, evidence of record also

shows that the accused CMCs and DRAC/MCs are configured to

                           .

       Dell also argues that “

                                                                       ” and there is

“

                                                          ” Doc. 267 at 19. Dell for-

gets about its own document for the CMC firmware explicitly stating that




                                  . Doc. 263-30, IPMI Interface, at DELL-ACC-

00007093; Doc. 263-28 at 115:20-116:8. And, as noted above, documentation for

the 1855 explicitly states that

          . Doc. 264-21,                      , at DELL-ACC-00291826. Therefore,

record evidence contradicts Dell’s argument, and summary judgment should be de-

nied as to this issue.

3.     A CCELERON I S N OT P RECLUDED FROM A SSERTING I TS D OCTRINE
       OF E QUIVALENTS C ONTENTIONS FOR “H OT -S WAPPABLE CPU
       M ODULES ”
       In order to accuse Acceleron of attempting to recapture disavowed subject



                                         14
      Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 21 of 34




matter with respect to the “CPU module(s)” element, Dell inaccurately characterizes

Acceleron’s equivalency contentions. Specifically, Dell portrays Acceleron’s doc-

trine of equivalents allegations as “seek[ing] to use DOE to pursue Accused Products

that have server blades with hard disk drives contrary to the Court’s express con-

struction.” Doc. 267 at 13-14 (emphasis added and omitted).

       In contrast to Dell’s misleading characterization, Acceleron contends that a

system board of a server blade (not the server blade itself) merely in communication

with a separate, optional, and hot-swappable HDD that is a peripheral for the server

blade is an equivalent to a “CPU module” (to the extent that such a system board is

not literally a “CPU module”). E.g., Doc. 263-6 at 21-22 (contentions for M1000e).

Because Dell’s argument fails to address the doctrine of equivalents contentions that

Acceleron actually asserts, Dell’s argument fails for this reason alone.

      Dell’s argument also fails because Acceleron is not attempting to recapture

the particular feature that was found to have been disavowed. See SciMed Life Sys.

v. Advanced Cardiovascular Sys., 242 F.3d 1337, 1345 (Fed. Cir. 2001) (“A partic-

ular structure can be deemed outside the reach of the doctrine of equivalents because

that structure is clearly excluded from the claims whether the exclusion is express

or implied.”). The Special Master found that the specification of the ’021 Patent

“indicates that the CPU module does not include a HDD,” Doc. 119 at 18, and the


                                         15
      Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 22 of 34




Court referred to the disavowal as “the absence of a hard disk drive on the CPU

module.” Doc. 182 at 20-21. But neither the Court nor the Special Master found

disavowal of a CPU module simply in communication with a separate, optional, hot-

swappable HDD that is merely a peripheral for a server blade. Therefore, Acceleron

is not attempting to recapture scope found to have been disavowed, and Dell’s argu-

ment fails.

4.    D ELL F AILS    C ARRY I TS I NITIAL B URDEN
                      TO                                     OF   E STABLISHING     A
      P RIMA F ACIE C ASE OF E NSNAREMENT
      It is well-established that the party asserting ensnarement bears the burden of

demonstrating a prima facie case of ensnarement through evidence. Interactive Pic-

tures Corp. v. Infinite Pictures, Inc., 274 F.3d 1371, 1380 (Fed. Cir. 2001) (“the

burden of producing evidence of prior art to challenge a hypothetical claim rests with

an accused infringer”). In attempting to show ensnarement, Dell relies solely on pre-

viously undisclosed “ensnarement charts.” See Doc. 260-68 through 260-73. The

opinions in the ensnarement charts were not disclosed in Dell’s expert reports or by

any witness Dell has identified. See Doc. 264-3; Ex. B-9, Roberts Dec., at ¶¶ 3-10.

Furthermore, the ensnarement charts rely on at least one prior art reference that was

not even produced until the day the summary judgement filings were due. Ex. B-9

at ¶¶ 5-6. Accordingly, Dell’s ensnarement charts are nothing more than inadmissi-




                                         16
      Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 23 of 34




ble attorney argument that cannot satisfy Dell’s burden of coming forward with ev-

idence to demonstrate a prima facie case of ensnarement. See Interface, Inc. v. J&J

Indus., No. 4:13-cv-47-WSD, 2013 U.S. Dist. LEXIS 158609, at *8 (N.D. Ga. Nov.

5, 2013) (“The Claim Chart is not accompanied by, or incorporated into, any affida-

vits or other evidence to establish the Claim Chart's accuracy or truthfulness. The

Claim Chart is not evidence, and the Court does not consider it.”).

      Even if the Court is willing to give evidentiary weight to the “ensnarement

charts,” they fail as a matter of law to establish a prima facie case of ensnarement.

First, Dell’s charts fail to articulate specific combinations of the references, but in-

stead group a primary reference and various buckets of secondary references, mak-

ing it impossible to ascertain the specific combination(s) Dell is asserting. See Doc.

260-68 through 260-73. Dell’s bucket approach to its ensnarement charts is surpris-

ing in view of the Court previously finding that “Dell did not comply with the local

patent rule at all in what they provided” when it used the same bucket approach in

its invalidity contentions. Doc. 272 at 19:16-18, 19:16-22 (“I especially take um-

brage with statements such as, you know, these [combinations] are just exemplary,

and if we really want to we can come back and mix whatever permutations and com-

binations we can think of.”), 24:12 (“I don’t like the way Dell handled this[.]”).

      Dell also relies on various combinations of references to allege ensnarement


                                          17
      Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 24 of 34




for each asserted equivalent. See Doc. 260-68 through 260-73. However, Dell com-

pletely fails to articulate a motivation to combine the various references. See Ex. B-

9, ¶ 8; Mylan Institutional LLC v. Aurobindo Pharma Ltd., No. 2:16-CV-00491-

RWS-RSP, 2016 U.S. Dist. LEXIS 180551, at *17-18 (E.D. Tex. Nov. 19, 2016)

(“An obvious analysis under the ensnarement doctrine is no different than an ordi-

nary obvious analysis. See Intendis GMBH v. Glenmark Pharm. Inc., USA, 822 F.3d

1355, 1363-64 (Fed. Cir. 2016). It is not sufficient to identify numerous references

that disclose various [elements] without explaining through expert testimony or oth-

erwise how a person of ordinary skill in the art would have arrived at the claimed

invention.”) adopted by 2017 U.S. Dist. LEXIS 16797 (E.D. Tex. Feb. 7, 2017).

Therefore, Dell’s ensnarement theories fail as a matter of law.

      If the Court does not outright reject Dell’s untimely and woefully deficient

ensnarement charts, the Court should defer ruling and give Acceleron the oppor-

tunity to present expert testimony on the issue. Despite Dell being aware of Accel-

eron’s doctrine of equivalents contentions since at least February 12, 2019, Dell first

disclosed its 500-plus pages of ensnarement charts when it filed the present motion,

after expert discovery had been closed. See Doc. 264-3; Ex. B-9, ¶ 7. Dell also failed

to produce or identify at least one of the references upon which relies until the day

it filed the present motion. Ex. B-9, ¶¶ 5-6. Thus, to the extent that the Court is


                                          18
      Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 25 of 34




willing to entertain Dell’s ensnarement charts, the Court should defer ruling until

Acceleron has been afforded the opportunity to provide expert testimony on them.

Additionally, because Dell’s ensnarement defense would be relevant only if the jury

finds infringement under the doctrine of equivalents while simultaneously finding

no literal infringement, the Court can preserve judicial and party resources by defer-

ring the ruling and Acceleron’s additional limited expert discovery until after trial.

See Jang v. Bos. Sci. Corp., 872 F.3d 1275, 1281 (Fed. Cir. 2017) (discussing a

“post-trial ensnarement hearing”)

5.    E VIDENCE S HOWS THAT            THE    A CCUSED P RODUCTS I NFRINGE
      C LAIMS 14-17, 22, AND 24

      5.1.   Acceleron Has Presented Evidence that the Accused Products
             Infringe Claims 14-17
      Dell’s arguments with respect to claims 14-17 are based on a misinterpretation

of these claims. Dell argues that “[c]laims 14-17 require a network attached storage

(‘NAS’) for booting” and that Acceleron “

                                                                   ” Doc. 267 at 7-8

(emphasis added). However, claim 14 recites “hardware BIOS for . . . instructing a

network attached storage (NAS) to locate an operating system (OS) from which to

boot,” and claim 15 recites “a CPU module . . . configured to boot remotely from

an OS located in an NAS[.]” Doc. 262-12 at cl. 14-15 (emphasis added); see id. at



                                         19
      Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 26 of 34




cl. 16-17 (depending from claim 15). Because the claim language is drawn to capa-

bility (and is not a method claim), claim 14 merely requires the hardware BIOS to

have the capability to instruct a NAS to locate an OS, and claim 15 merely requires

the CPU module to have the capability boot remotely from an OS in a NAS. See

Finjan, 626 F.3d at 1204-05 (Fed. Cir. 2010) (finding that “a logical engine for pre-

venting execution,” “a communications engine for obtaining a Downloadable,” and

“a linking engine . . . for forming a sandbox package” cover capability and “does not

require that the program code be ‘active,’ only that it be written ‘for causing’ [a

component] to perform certain steps” (emphasis in original)). Accordingly, Accel-

eron is not required to show a NAS being used as a PXE boot server. Because Dell

does not address the actual requirements of the claims, its arguments fail for this

reason alone.

      Dell further argues that its document stating that

                                                                                Doc.

267 at 8. However, Dell fails to appreciate that this document states that



                                    Doc. 264-21,                     , at DELL-ACC-

00291827. Evidence of record shows that

                              . See, e.g., Doc. 264-2 at ¶¶ 239, 449, 601, 814, 985.


                                         20
Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 27 of 34
        Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 28 of 34




               Doc. 263-28 at 115:20-116:8. Moreover, Dell’s documentation states

that

       . Doc. 264-21,                    , at DELL-ACC-00291826. Therefore, evi-

dence of record shows that the CMCs and DRAC/MCs of the Accused Products are

                                                            .

        Dell also argues that “Acceleron lacks evidence that a CMC module of the

Accused Products is configured to issue

                                                                   ” and that Accel-

eron cannot rely on

                                                                        .” Doc. 267

at 10. However, as noted above, Dell’s documentation states that

                                .    Doc. 263-30, IPMI Interface, at DELL-ACC-

00007093. Moreover, the IMPI specification states that



                        . Ex. B-8, IPMI v2.0, at DELL-ACC-00034547 (“M” indi-

cating mandatory); id. at DELL-ACC-00034892 (“M” indicating mandatory).

Therefore, record evidence contradicts Dell’s assertion, and summary judgment

should be denied as to this issue.




                                          22
      Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 29 of 34




      5.3.   Evidence Shows that the Accused Products Infringe Claim 24
      Dell argues that “Acceleron cites to no evidence that the IOMs in the Accused

Products

        ” and that “Acceleron also provides no evidence that all switch I/O modules



                                         as required by Claim 24.” Doc. 267 at 11.

However, Dell overlooks the extensive discussion that Acceleron’s technical expert,

Mr. Putnam, provides in his infringement reports



                        . See, e.g., Doc. 264-2 at ¶¶ 140-42, 349; Doc. 264-4 at ¶¶

223-227. For example, Mr. Putnam explains that




                             Doc. 264-2 at ¶ 140. Mr. Putnam further explains that




                                              Doc. 264-4 at ¶ 223.



                                        23
        Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 30 of 34




        Furthermore, Dell fails to mention the testimony of its engineer, Joel “Shawn”

Dube, who also explained that



                     Doc. 263-14 at 73:8-22; see also id. at 152:5-22 (



                                                                             ). Dell also

forgets that



               Doc. 262-48 at ACC-0076521. Therefore, not only does record evidence

establish that



                                            . Thus, Dell’s argument fails.

        5.4.    Acceleron’s Has Presented Evidence to Support Infringement of
                Four of Its Doctrine of Equivalents Theories
        Dell claims that it is entitled to summary judgment on Acceleron’s doctrine

of equivalent allegations regarding the claimed “ethernet switch module[s]” and

“caddies” because Acceleron’s expert, Mr. Putnam, allegedly “merely parrots the

legal analysis for the doctrine of equivalents . . . .” Doc. 267 at 12-13. Dell is incor-

rect.

        Although Dell asserts that Acceleron has no evidence to support four of its

                                           24
      Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 31 of 34




doctrine of equivalents theories, Dell addresses only a single paragraph of Mr. Put-

nam’s infringement report. See id. at 13. With respect to the “ethernet switch mod-

ule” element, Dell fails to address the preceding paragraphs of Mr. Putnam’s report,

where he provides an extensive discussion regarding the Ethernet (capital “E”), In-

finiBand, and Fibre Channel protocols and how there is no meaningful difference

between them from the perspective of the ’021 Patent; how the switch and

passthrough versions of Dell’s I/O modules function; and how the passthrough I/O

modules have no significant differences in regard to what is required by the claims.

See Doc. 264-2 at ¶¶ 131-159. With respect to the “caddies” element, Dell does not

address any portion of Mr. Putnam’s reports and completely ignores the lengthy dis-

cussion he provides regarding the structure and function of Dell’s server blade en-

closures, the fans within the Accused Products, and how there is no meaningful dif-

ference between the Accused Products and what is required by the ’021 Patent. Id.

at ¶¶ 201-230. Dell’s conclusory argument ignores over 50 paragraphs of opinions

that Mr. Putnam provides on these issues. See id. at ¶¶ 131-59, 201-30. As such, Dell

should be denied summary judgment as to this issue.




                                         25
      Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 32 of 34




Respectfully submitted this 28th day of August, 2019.


                                     /s/ N. Andrew Crain
                                     N. Andrew Crain
                                     Georgia Bar No. 193081
                                     andrew.crain@thomashorstemeyer.com
                                     Dan R. Gresham
                                     Georgia Bar No. 310280
                                     dan.gresham@thomashorstemeyer.com
                                     Eric Maurer
                                     Georgia Bar No. 478199
                                     eric.maurer@thomashorstemeyer.com
                                     Robert D. Gravois
                                     Georgia Bar No. 600183
                                     robert.gravois@thomashorstemeyer.com
                                     THOMAS | HORSTEMEYER, LLP
                                     3200 Windy Hill Rd SE
                                     Suite 1600E
                                     Atlanta, Georgia 30339
                                     Telephone: 770.933.9500
                                     Facsimile: 770.951.0933


                                     Attorneys for Plaintiff Acceleron, LLC




                                       26
      Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 33 of 34




                   LOCAL RULE 7.1D CERTIFICATION


      The undersigned hereby certifies that the foregoing was prepared in Times

New Roman 14 point, which is one of the font and point selections approved by the

Court under Local Rule 5.1B.

                                     /s/ N. Andrew Crain
                                     N. Andrew Crain
                                     Georgia Bar No. 193081
                                     Attorney for Plaintiff Acceleron, LLC




                                       27
       Case 1:12-cv-04123-TCB Document 288 Filed 08/28/19 Page 34 of 34




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


 ACCELERON, LLC,
                                            Civil Action File No.
                  Plaintiff,
       v.                                   1:12-CV-04123-TCB

 DELL, INC.,

       Defendant.


                           CERTIFICATE OF SERVICE
      I hereby certify that on August 28, 2019, the foregoing was filed using the

Court’s ECF system, which will automatically send electronic notice of such filing

to all attorneys of record.


                                     /s/ N. Andrew Crain
                                     N. Andrew Crain
                                     Georgia Bar No. 193081
                                     Attorney for Plaintiff Acceleron, LLC




                                       28
